DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 and 14 recites the limitation "the respective word" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 11, 15-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 20180150522  to Moskwinski et al. (“Moskwinski”).
As to claims 1 and 11, Moskwinski discloses a method for processing natural language utterances in a knowledge graph [paragraph 0080] and a system, the method comprising: receiving a long-tail query comprising a natural language utterance from a user of an application [paragraph 0056: “user -provided search query is provided to the system]; extracting, using a natural language model, operands and operators from the natural language utterance [paragraph 0061: queries may be tokenized… a token can be a keyword… compare tokens in the tokenized query to keywords.. in the NLP models], wherein: operands are mapped to nodes in a knowledge graph, the nodes representing values calculated from data input into the application [paragraph 0067, 0087-0089], and operators are mapped to operations to be performed on data extracted from the knowledge graph [paragraphs 0068-0069: query types may be determined by pe-trained short text NLP models, paragraph 0075: “different query types can be mapped to different execution methods”]; executing the functions associated with the operators using data extracted from the nodes in the knowledge graph associated with the operands to generate a query result [paragraph 0089]; and returning the query result as a response to the received long-tail query [paragraph 0090].  
As to claim 2, Moskwinski discloses wherein the natural language model is trained using only training data obtained from the knowledge graph [paragraphs 0069, 0073].  
As to claims 6 and 15, Moskwinski discloses wherein extracting operators from the natural language utterance comprises, for each respective word in the natural language utterance: identifying a word-operation pairing in a mapping of words to operations having a matching word to the respective word; and for the operation included in the identified word-operation pairing, identifying which of the extracted operands represent inputs to the operation specified in the natural language utterance [paragraphs 0068-0069, 0074].  
As to claims 7 and 16, Moskwinski discloses identifying, from a semantic analysis of the natural language utterance, a number of iterations of the operation included in the identified word-operation pairing to be performed and inputs for each iteration of the operation [Fig. 5, query type “list” implies an iteration of search and display operations corresponding to query word].  
As to claims 8 and 17, Moskwinski discloses identifying, from an extracted operation and extracted operands, one or more intermediate operations to perform before performing the extracted operation; and executing the one or more intermediate operations [[Fig. 5, query type “list” implies an iteration of search and display operations corresponding to query word].   
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20180150522  to Moskwinski et al. (“Moskwinski”) in view of U.S. Patent Application Publication No. 20210109995 to Nandana Mihindukulasooriya et al. (“Nandana”).  
As to claims 3 and 12, Moskwinski discloses the method of claim 1 and the system of claim 11 [see rejection of claims 1 and 11]. Moskwinski further discloses NLP models can take distributional approach, such as large-scale statistical tactics of machine learning and/or deep learning [paragraph 0058]
Moskwinski does not expressly disclose generating embedding values for each pairing of the respective word and a node in the knowledge graph; and determining that the respective word is an operand based on determining that a generated embedding value of the generated embedding values exceeds a threshold value.   
In the same or similar field of invention, Nandana discloses generating embedding values for each pairing of the respective word and a node in the knowledge graph; and determining that the respective word is an operand based on determining that a generated embedding value of the generated embedding values exceeds a threshold value [Nandana Abstract, paragraphs 0006, 0026, 0041, 0063].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Moskwinski to have above features as taught by Nandana.  The suggestion/motivation would have been to provide a system and/or technique of filtering out relationships from a knowledge graph that do not apply to a corpus when terms in the corpus match labels, descriptions, or definitions of nodes/entities in the knowledge graph [Nandana paragraph 0001].  
As to claims 4 and 13, Moskwinski discloses identifying a set of nodes corresponding to potential matches to the respective word in the natural language utterance; and selecting a node of the identified set of nodes with a largest embedding value as an operand corresponding to the respective word in the natural language utterance [paragraph 0089]. Further, Nandana discloses mapping of embeddings [Nandana paragraphs 0006, 0026, 0041, 0063]. In addition, the same motivation is used as the rejection of claims 3 and 12.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20180150522  to Moskwinski et al. (“Moskwinski”) and U.S. Patent Application Publication No. 20210109995 to Nandana Mihindukulasooriya et al. (“Nandana”) in further view of U.S. Patent Application Publication No. 20190074006 to Kumar al. (“Kumar”).  
As to claims 5 and 14, Moskwinski and Nandana discloses the method of claim 3 and the system of claim 12 [see rejection of claims 3 and 12]. 
Moskwinski and Nandana do not expressly disclose calculating an average word embedding value for an utterance; determining that the calculated average word embedding value is within a threshold amount of a sum of embedding values for a plurality of nodes in the knowledge graph; and mapping the respective word to a sum of the plurality of nodes in the knowledge graph.  
In the same or similar field of invention, Kumar discloses generating embedding values for each pairing of the respective word and a node in the knowledge graph; and determining that the respective word is an operand based on determining that a generated embedding value of the generated embedding values exceeds a threshold value [Kumar paragraphs 0048, 0052-0059].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Moskwinski and Nandana to have above features as taught by Kumar.  The suggestion/motivation would have been to provide voice or text based digital assistant which provides accurate results in an efficient and robust manner [Kumar paragraph 0004].  
Claims 9-10, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20180150522  to Moskwinski et al. (“Moskwinski”) in view of U.S. Patent Application Publication No. 20180213062 to Muthyala et al. (“Muthyala”).  
As to claims 9 and 18, Moskwinski discloses method of Claim 1 and the system of claim 11 [see rejection of claims 1 and 11].
Moskwinski does not expressly disclose wherein: the long-tail query is received via a chatbot application, and the response is transmitted to the user via the chatbot application.  Even though,  Moskwinski discloses user device may be capable of executing software or applications provided by a record management system and/or accessing a user interface provided by the record management system [paragraph 0054]. It would have been obvious to use chatbot application to provide information to the user. 
In the same or similar field of invention, Muthyala discloses the feature of wherein: the long-tail query is received via a chatbot application, and the response is transmitted to the user via the chatbot application [Muthyala Abstract, paragraphs 0004, Fig. 3, paragraphs 0035-0042].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Moskwinski to have above feature of wherein: the long-tail query is received via a chatbot application, and the response is transmitted to the user via the chatbot application as taught by Muthyala.  The suggestion/motivation would have been to provide a method of improving a speed and an accuracy of a server computer executing a chat bot using a processor [Muthyala paragraph 0004].  
As to claims 10 and 19, Muthyala discloses determining that a response database associated with the chatbot application does not include a response for the long-tail query [paragraphs 0013, 0017, 0033-0034]. In addition, the same motivation is used as the rejection of claims 9 and 18.
Claim 20 includes all the limitations of claim 1 [see rejection of claim 1]. In addition to the claim 1 rejection, Moskwinski also discloses: extracting an intent from the natural language utterance (Paragraph [0068] “The system can resolve 108 an execution method for the search query 102 by determining a query type. Query types can identify a type of user intent for submitting the query”); Moskwinski does not expressly disclose the features of determining if a match exists between the extracted intent and nodes in the knowledge graph, and, in the event that no match exists, then performing the steps of extracting operands and operators from the natural language utterance. Even though, conditionally carrying out the method known from Moskwinski only when other intent mappings fails is an obvious choice which the ordinary skilled in the art would have taken when facing with failing intent mapping. 
However, In the same or similar field of invention, Muthyala discloses the feature of determining if a match exists between the extracted intent and nodes in the knowledge graph, and, in the event that no match exists, then performing the steps of extracting operands and operators from the natural language utterance [Muthyala Abstract, paragraphs 0017, 0013-0014, 0020, 0029-0030, 0034-0042].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Moskwinski to have above of determining if a match exists between the extracted intent and nodes in the knowledge graph, and, in the event that no match exists, then performing the steps of extracting operands and operators from the natural language utterance as taught by Muthyala.  The suggestion/motivation would have been to provide a method of improving a speed and an accuracy of a server computer executing a chat bot using a processor [Muthyala paragraph 0004].  

	Conclusion
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 20210264296 to Martelaro et al. (Figs. 2-3 and corresponding paragraphs).
U.S. Patent Application Publication No. 20210073474 to Sengupta et al. (Figs. 1-2 and corresponding paragraphs).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652